Citation Nr: 0510160	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for lymphoma, including 
as due to exposure to herbicides.

2.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to exposure to herbicides.

3.  Entitlement to service connection for Epstein Barr virus 
(EBV)-related disease, including as due to exposure to 
herbicides. 

4.  Entitlement to service connection for peripheral 
neuropathy, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board previously denied the veteran's claims in March 
2000.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA's General Counsel filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for further development and re-
adjudication in accordance with the directives of the joint 
motion.  The Court granted the joint motion for remand in 
January 2001 and returned the case to the Board.

The Board received a letter from the veteran's attorney in 
June 2001.  She stated that she was requesting a 30-day 
extension to submit additional evidence in support of the 
veteran's claim.  She said that she had not received an 
earlier letter from the Board.  She also submitted a copy of 
her representation agreement.

The Board wrote to the veteran's attorney in June 2001.  The 
veteran, through his attorney, was advised that the Court 
returned the case to the Board.  The Board acknowledged that 
an earlier letter was not sent.  The veteran was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.

The veteran's attorney submitted a request for a 45-day 
extension to submit additional argument/evidence in support 
of the veteran's claim in September 2001.  The attorney later 
submitted additional evidence in November 2001.  She also 
submitted a waiver of consideration by the agency of original 
jurisdiction (AOJ).

The Board wrote to the veteran in January 2002.  He was 
advised that the Veterans Law Judge who previously had 
conducted a hearing in the case was no longer employed at the 
Board.  The veteran was provided an opportunity to have 
another hearing.  The veteran responded in February 2002 that 
he did not want another hearing.  The Board sent a letter to 
the veteran in February 2002 that acknowledged his decision 
that he no longer wanted a hearing.

The Board wrote to the veteran in January 2003 and informed 
him that the Board would conduct additional development in 
his case.  The veteran responded through his attorney in 
February 2003.  He submitted a detailed statement on his 
behalf, along with additional evidence.  

In May 2004, the Board advised the veteran's attorney that an 
independent medical expert (IME) opinion was being sought in 
this case.  The attorney was further informed that they would 
be given a copy of the opinion when it was received and 
afforded an opportunity to submit additional argument or 
evidence.

The Board forwarded a copy of the IME opinion to the 
veteran's attorney in June 2004.  She was advised that she 
had 60 days to submit additional argument or evidence in 
response to the opinion.  The attorney contacted the Board in 
August 2004 and requested a 60-day extension of time.

The Board again wrote to the veteran's attorney in August 
2004.  The letter informed the attorney that a waiver of 
consideration by the AOJ was necessary to allow the Board to 
consider the IME opinion in the first instance.  The attorney 
was informed that she should respond within 60-days regarding 
the waiver.

The attorney requested a 30-day extension of time in October 
2004.  The Board responded in November 2004 and provided a 
deadline of November 12, 2004.  The veteran's attorney 
submitted a second request for an extension of time to 
respond in November 2004.  She indicated that she was waiting 
for a medical opinion to submit on behalf of the veteran.

The veteran's attorney submitted a medical opinion that was 
received at the Board on November 12, 2004.  She also waived 
consideration of the additional evidence by the AOJ.  

The Board granted the attorney's request for an extension, 
first submitted in October 2004, as no prior specific 
response to her request had been provided.  The attorney 
responded in November 2004 that she had submitted her 
evidence.  She asked that the Board proceed with the appeal.

In light of the attorney's multiple waivers of AOJ 
consideration of evidence submitted, and her expressed desire 
for the Board to proceed with the appeal, the Board finds 
that case is ready for appellate review.


FINDINGS OF FACT

1.  A lymphoma, including non-Hodgkin's lymphoma, has not 
been diagnosed.

2.  Medical evidence of record establishes that chronic 
fatigue syndrome and chronic active Epstein Barr Virus 
infection clinically are indistinguishable.

3.  The veteran's chronic fatigue syndrome and chronic active 
Epstein Barr Virus infection are not directly related to the 
veteran's military service and are not related to exposure to 
herbicides during service.

4.  There is competent medical evidence of record to show 
that the veteran's service-connected post-traumatic stress 
disorder caused or contributed to his chronic fatigue 
syndrome and chronic Epstein Barr Virus infection.

5.  The veteran does not have a peripheral neuropathy that is 
related to service or to exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran does not have lymphoma that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran's chronic fatigue syndrome and chronic 
Epstein Barr Virus infection are proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310.  

3.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service or due to in-service herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from July 1967 to May 1969.  
A review of his service medical records (SMRs) shows that the 
veteran was initially given an induction physical examination 
in May 1966.  The physical examination report was negative.  
The veteran did provide a medical history of having had 
mumps, appendicitis, frequent or painful urination, and 
kidney stone or blood in the urine on his Report of Medical 
History (RMH).  The examiner commented on the RMH that the 
veteran was treated for a right ear infection and urinary 
tract infection in 1965.  

The veteran underwent a preinduction physical examination in 
July 1967.  Again, his physical examination report was 
negative for any abnormalities.  On his RMH the veteran said 
that he was colorblind.  He also listed having ear, nose, and 
throat troubles, pain or pressure in his chest, frequent or 
painful urination, kidney stone or blood in his urine, and a 
recent loss or gain of weight.  A review of the prior 
examination report shows that the veteran's weight increased 
from 189 pounds to 208 pounds.  The medical examiner said 
that the veteran had otitis of the right ear in 1965 with no 
residual or recurrence.  The examiner also noted that the 
veteran had had gross hematuria with a negative intravenous 
pyelogram (IVP).

The several clinical records in the SMRs show that the 
veteran was seen at an aid station in Vietnam in December 
1968 and February 1969.  The entries noted that there were no 
symptoms or complaints.  The veteran was seen for otitis of 
the left ear in June 1968, prior to his service in Vietnam.  
He was also treated for a cold in February 1968.

The veteran was given a separation examination in May 1969.  
No abnormalities were noted on the physical examination.  The 
veteran again reported color blindness, appendicitis, 
frequent or painful urination, and kidney stone or blood in 
the urine on his RMH.  The examiner commented only that the 
appendicitis occurred prior to service.

The veteran's DD 214 reflects that he served 10 months and 13 
days overseas, in this case, the Republic of Vietnam.  The 
veteran was awarded the Combat Infantryman Badge (CIB).  

The Board notes that the veteran first submitted a claim for 
VA education benefits in May 1971.  Evidence of record shows 
that he received benefits for several years between 1971 and 
1976.  The evidence also shows that the veteran submitted a 
VA Form 22-1995, Request for Change of Program or Place of 
Training, in August 1978.  The veteran indicated that he 
wanted to pursue a degree in engineering, with an ultimate 
goal of a doctorate degree.  The veteran reported that he was 
seeking a job change, but did not indicate why he was seeking 
the change.  He said he would be attending Ball State 
University.  The veteran anticipated a 12-credit-hour program 
beginning in September 1978.  

An enrollment certificate from the school was received in 
September 1978.  It was reported that the veteran was 
enrolled for a school year from September 1978 to May 1979 
with a 12-credit-hour program.  Education benefits were 
awarded in October 1978.  Notice was received in November 
1979 that the veteran did not enroll for the winter quarter.  
No further information was provided.

The veteran submitted his claim for disability compensation 
benefits in June 1996.  The veteran did not specify any type 
of illness or injury on his claim form.  He did say he was 
treated for "Agent Orange exposure" in service.  He also 
reported treatment by two physicians for "Agent Orange 
exposure" after service.  A Dr. Stricker from 1969 to 1988, 
and a Dr. Cummings from 1989 to the then present.  

The veteran also submitted a statement wherein he said he was 
submitting a claim for benefits based on his exposure to 
Agent Orange.  He said that he had been unable to work since 
1994.  He said he could document his illness back to 1969 
when he returned from Vietnam.  The veteran said he was 
forced to quit a job in 1978, presumably from a lymphoma-like 
illness that he said he gradually recovered from to some 
degree.  He said he visited a VA hospital in 1994 and that 
doctors there recognized that his illness could be related to 
Agent Orange.  He said he was also told by one of the doctors 
not to make an application for benefits because he did not 
have one of the diseases on "their" list.  The veteran 
stated that he now knew that he should have been receiving 
benefits since he left the Army in 1969 but wanted to apply 
for disability benefits back to 1978 when he became seriously 
disabled to the point of having to give up a good job.  

The RO wrote to the veteran in June 1996.  He was informed 
that treatment records were being requested from Dr. Stricker 
and Dr. Cummings.  The RO also wrote separately regarding the 
veteran's Agent Orange claim.  The veteran was informed that 
he needed to specify a disability that he felt was the result 
of exposure to Agent Orange.  He was told he should contact a 
local VA medical center (VAMC) to have a protocol 
examination.  He was also informed that, if he had previously 
had such an examination, he should inform the RO so that a 
copy could be obtained for rating purposes.

The veteran was also requested to provide information 
regarding his last employer since he had stated he was unable 
to work since 1994.  The veteran failed to provide the 
requested information and did not authorize the RO to obtain 
the information directly from the employer.  

Records from Dr. Stricker were received in July 1996.  They 
covered a period from June 1969 to July 1988.  The records 
show that the veteran was first seen in June 1969 with 
complaints of a sore throat.  A test for evidence of 
mononucleosis was negative at that time.  The veteran was 
seen again for complaints of a sore throat in May 1970.  
Laboratory studies, to include another test for 
mononucleosis, were negative at the time.  A kidney infection 
was suspected from September to December 1970 and the veteran 
was treated with antibiotics.  The veteran was again treated 
for a cold and sore throat in August and December 1972.  
Laboratory studies, to include a test for mononucleosis, were 
reported as negative.  The veteran was seen again for 
complaints of a sore throat in 1974 and 1975.

In July 1977, the veteran complained of night sweats, cough, 
allergies, marital problems and anxiety.  Several additional 
entries, dated in 1977, note that the veteran was also being 
treated by a Dr. Foster.  An entry dated in June 1978 noted 
that the veteran was going to have a serum protein 
electrophoresis study.  The results were reported as a 
"normal pattern."  There is a three-year gap in entries 
until October 1981 when the veteran was seen for a physical 
examination for a skin diving class.  The veteran was treated 
for a cold in 1987 and upper respiratory infection in 1988.  

A review of Dr. Stricker's records does not reveal any 
evidence of a diagnosis of chronic fatigue syndrome, Epstein-
Barr virus (EBV) exposure, lymphoma, or peripheral 
neuropathy.  The veteran was evaluated on a number of 
occasions for complaints of sore throat and a cold.  A number 
of laboratory studies were conducted, to include for 
mononucleosis.  The tests for mononucleosis were all negative 
and the clinical entries did not report any significance 
associated with any of the laboratory findings reported in 
the entries.

Associated with the claims file are VA treatment records for 
the period from September 1994 to March 1995.  A neurology 
clinic entry, dated in September 1994, reported that the 
veteran complained of fatigue, blurring of vision, night 
sweats, and headaches over the last six months.  The veteran 
was also reported to have lost 30-40 pounds in the last 3-4 
months in an effort to lose weight.  The veteran also 
complained of joint pain in the interphalangeal joints, 
elbows and knees.  The veteran also gave a history of 
exposure to Agent Orange.  The veteran was to be evaluated 
for his complaints to include electromyograph (EMG) study.  
The physician noted that the veteran had been fully evaluated 
by private physicians six months earlier.  

An entry dated in December 1994 noted that the veteran was 
not seen at VA prior to August 1994 when he was referred for 
an Agent Orange examination with an elevated liver function 
test and protein in his urine.  The veteran gave a history of 
having a "flu-like" illness with joint pain in January 
1994.  He was evaluated for possible Lyme disease but this 
was negative.  He said he was referred to another physician 
where he was diagnosed with chronic fatigue with a positive 
Epstein-Barr value.  The veteran was referred to VA by his 
company physician.  The veteran had felt bad since January 
1994 and had been off work since February 1994.  The veteran 
gave a history of exposure to several chemicals at his 
current job and at past jobs.  The assessment at that time 
was of elevated liver function test, malaise, night sweats, 
and fatigue.  The veteran was scheduled for a number of 
laboratory studies, to include an Epstein-Barr nuclear 
antigen (EBNA), a computed tomography (CT) study and a return 
to the clinic after the studies.  

The veteran underwent EMG testing in December 1994.  The 
results of the testing were interpreted as showing no 
electrodiagnostic evidence to suggest decremental response 
myasthenia gravis.  The results of a January 1995 CT scan of 
the thorax and abdomen were reported to show a small bullae 
or bleb near the right hilum, otherwise an unremarkable CT 
scan of the chest and abdomen.  A January 1995 neurology 
clinic assessment noted the results of the EMG and CT scan.  
The examiner said that the veteran's problems did not appear 
to be neurologically based on the normal clinical examination 
and the EMG results.  The veteran was discharged from the 
neurology clinic.  

The veteran was seen in a different clinic in association 
with his Agent Orange complaints.  The examiner noted the 
results of the neurology evaluation.  The examiner also noted 
that the EBNA study was not done.  The examiner ordered 
additional laboratory studies, to include an Epstein-Barr 
titer.  The results of the several tests were written in the 
margin of the clinic note.  Another entry, dated in March 
1995, reviewed some of the January 1995 laboratory results.  
A protein electrophoresis was said to be within normal 
limits.  The veteran was said to be followed by a private 
physician for his fatigue symptoms.  The final assessment was 
elevated liver function test, resolving.  The veteran was 
released from the clinic.  

Treatment records from M. Cummings, M.D., were received in 
August 1996.  The records covered a period of treatment from 
November 1991 to August 1996.  The earlier records document 
treatment for recurrent episodes of pharyngitis from December 
1991 to February 1993.  The next entry is dated in May 1994 
when the veteran was seen with complaints of fatigue and 
weakness.  The physical examination reported normal findings.  
The veteran was to get an Epstein-Barr titer and be seen 
afterwards.  The titer was said to be positive.  The veteran 
was referred to a Dr. R. Shadowen.  The veteran was seen 
again in June 1994.  The veteran was noted to have been seen 
by Dr. Shadowen, no results from the evaluation were given.  
The entry also noted that Dr. Cummings was going to proceed 
with an Agent Orange work-up and refer the veteran to VA.  A 
July 1994 entry reported essentially the same physical 
findings - that there were no abnormalities.  The veteran was 
to have a neurological consultation to rule out myasthenia.  
The veteran was evaluated again in October 1994 with 
complaints of fatigue and numbness in the right arm.  The 
physical examination was reported as normal.  The veteran 
underwent additional laboratory studies.  He was noted to 
have hypertriglyceridemia.  He was put on a diet.  A November 
1994 entry reported the same, essentially normal, physical 
findings as before.  Dr. Cummings noted that he had a long 
discussion with the veteran about the long-term effects of 
his condition.  The veteran was said to be having difficulty 
and had not been able to work.  Entries in April and May 1995 
reported the same physical findings.

Dr. Cummings reported that he was going to get a Medline 
search on Agent Orange, chronic fatigue syndrome and Epstein-
Barr virus from the hospital in November 1995.  An October 
1995 entry reported the same physical findings as before.  
The plan was no treatment necessary.  It should be noted 
that, although the physical findings were reported as normal 
on the several outpatient visits, the veteran presented with 
complaints of chronic fatigue.  There was no diagnosis of 
lymphoma or peripheral neuropathy from Dr. Cummings.

The RO denied the veteran's claim for service connection for 
chronic fatigue syndrome/lymphoma in October 1996.  The RO 
denied the veteran's claim on both a direct and presumptive 
basis.

The veteran reported for a VA examination in January 1997.  
The veteran gave a history of symptoms of chronic fatigue 
going back to 1969.  He said a Dr. Deshmukh found an enlarged 
lymph node in his groin and right axilla.  A biopsy had been 
recommended but one had not been done.  The veteran had not 
been diagnosed with lymphoma.  The veteran said that he had 
been told by some doctors that his symptoms may have been 
caused by exposure to Agent Orange.  The veteran appeared 
tired on physical examination.  There was no finding of 
peripheral neuropathy reported.  The diagnoses were chronic 
fatigue syndrome and elevated blood pressure on examination.  
No opinion was given as to the etiology of the chronic 
fatigue syndrome.

The veteran submitted a statement in January 1997 wherein he 
referred to his VA examination.  He said that he was asked 
very specifically by the VA examiner what he had been 
diagnosed with in the past.  He said that one problem was 
that he sometimes forgot things.  He also said that he had 
been diagnosed with peripheral neuropathy and that the 
diagnosis should be in his records.  He submitted a copy of a 
report from R. D. Shadowen, M.D., a specialist in infectious 
diseases.

The report, dated in June 1994, was prepared after a referral 
from Dr. Cummings.  Dr. Shadowen said that the veteran had a 
15-month history of weakness, joint soreness, migratory 
arthritis, fatigue, and fleeting rashes.  She said that the 
veteran's Epstein-Barr virus serology was somewhat confusing 
but that his results represented old disease - longer than 
six months ago.  She said that, since the veteran's illness 
began 15 months ago, she could not really say whether this 
was the inciting event or not, but that the results would 
classify the veteran as having chronic fatigue syndrome if 
indeed it were.  She said that the veteran's nuclear antigen 
was positive at 1:40 and that meant that he had the disease 
at least six months earlier.  She said that she could not 
place the disease beyond the six months in light of other 
test results.  Dr. Shadowen also said that she would look for 
further evidence to support deep-seated streptococcal 
infection that would let them know the veteran had a post-
rheumatic fever sequela.  She recommended a magnetic 
resonance imaging (MRI) test of the head to rule out multiple 
sclerosis.  Dr. Shadowen noted that the veteran had a 
peripheral neuropathy as evidenced by decreased vibratory 
sensation over his feet and felt that an EMG and possibly a 
lumbar puncture should be done to look for a demyelinating 
process.  She also noted that the veteran had an 
indeterminate Lyme disease test in 1993.  She recommended a 
repeat test.  

Dr. Shadowen reported that the veteran had decreased 
vibratory sensation over both of his toes with 100 percent 
representation at the ankles, 20 percent on the right toe and 
10 percent at the left toe at the metatarsal head levels.  It 
was also noted that the veteran had approximately 50 percent 
decrease in sensation to the wrist to the proximal phalanx of 
both hands.  Her impression was of fatigue-like illness with 
various features that brought the possibilities of rheumatic 
fever, Jaccoud's arthritis, Lyme disease, fungal illnesses, 
and demyelinating processes.  She did not include peripheral 
neuropathy as a specific condition in her list of 
impressions. 

The veteran submitted the first of what would be several 
statements and/or letters from P. R. Aaron, M.D., J.D., MPH, 
in April 1997.  Dr. Aaron said that he was writing the letter 
because "we" believe that the veteran was exposed to Agent 
Orange and was suffering from the effects of that exposure.  
Dr. Aaron noted the veteran's negative medical history prior 
to service, the veteran's service in Vietnam, and the cold 
and sore throat symptoms reported soon after service.  He 
noted that the veteran developed a flu-like illness in 1994.  
He also made a broad statement of the veteran's medical 
condition, not supported by the evidence of record, that the 
veteran had peripheral neuropathy in his extremities.  Dr. 
Aaron also made mention of the veteran's daughters suffering 
from medical conditions that he implied could be the result 
of the veteran's exposure to Agent Orange.  He noted that 
Dr. Shadowen had reported a decreased vibratory sensation in 
the toes.  He also said that a neurologist, J. Oropilla, 
M.D., found the veteran's sensory examination was decreased 
50 percent in the feet compared to the thigh and with a 
bilateral deficit in the upper extremities.  Dr. Aaron noted 
that there was a list of diseases that the government 
believed were caused by exposure to Agent Orange.  He 
concluded by saying that the veteran's findings were 
suggestive of Agent Orange exposure.  Dr. Aaron did not 
provide an opinion that related any specific diagnosis to the 
veteran's military service, nor did he provide an opinion 
that related any specific diagnosis to exposure to Agent 
Orange.

The veteran submitted a copy of a note written to him by a VA 
physician, Dr. D., in 1995.  The VA physician had followed 
the veteran on his initial evaluation by VA for Agent Orange 
screening and authored several of the 1994 and 1995 VA 
treatment entries.  The veteran had asked Dr. D. to comment 
on his EBV work-up.  Dr. D. said that the EBV work-up might 
be supportive of chronic fatigue syndrome, not diagnostic for 
it.  Dr. D. said that, per discussion with ear, nose, and 
throat (ENT) physicians, their feeling was if there was a 
neoplasm of ENT it should be present on physical examination 
- no additional tests to be done.  He said that the veteran's 
physical examination precluded that diagnosis.   Dr. D. said 
that, as for chronic infection, no sources were found nor at 
the time anything else suggesting tests for malignancy.  The 
veteran was advised to show the note to his physicians.

The veteran submitted a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
peripheral neuropathy, due to Agent Orange, in June 1997.

The veteran was afforded a VA PTSD examination in October 
1997.  The veteran gave a history of fatigue-like syndrome.  
The examiner noted the report of Dr. Shadowen in the history 
portion of his report.  He also noted the letter from 
Dr. Aaron.  He noted several statements from the veteran that 
discussed his service in Vietnam and exposure to Agent 
Orange.  The examiner did not provide a diagnosis of PTSD.  
Rather, he said that the Axis I diagnosis related to life 
circumstance problems.  The examiner said that the veteran 
did not have a psychiatric problem.

The veteran was afforded a VA neurology examination in 
October 1997.  The examiner noted that the veteran complained 
of numbness and paresthesias in the upper extremities.  The 
veteran related that this began in service.  The veteran said 
he was told that this was secondary to when he was in Vietnam 
and carrying a 100-pound rucksack.  The examiner noted that 
the veteran had been diagnosed with EBV syndrome and chronic 
fatigue syndrome in 1994.  The examiner further noted that an 
EMG was negative for myasthenia gravis.  The diagnoses given 
where chronic fatigue syndrome, EBV syndrome and bilateral 
paresthesias in the upper extremities.  The examiner noted 
that there was no mention made of peripheral neuropathy in 
the 1994 EMG report.

Dr. Aaron submitted another statement in October 1997.  Dr. 
Aaron said that recent EBV literature suggested that there 
may be a long-term link between EBV, lymphoma, and 
nasopharyngeal carcinoma.  He said that researchers now 
linked EBV as damaging to a person's immune system and 
suggest that a person with chronic EBV is someone whose 
immune system is compromised by other serious illnesses such 
as lymphoma or Agent Orange.  He further noted that one test 
indicated that the veteran was infected with EBV at the time 
he became ill in 1994.  Dr. Aaron noted that the 
Environmental Protection Agency (EPA) had issued a statement 
that said that immune and reproductive systems were most 
sensitive to dioxins.  He went on to say that the veteran was 
at greater risk when he was exposed to EBV because of his 
prior exposure to dioxin.  He concluded by saying that the 
veteran had chronic EBV, there was a link between EBV and 
dioxin and that EBV itself was not the cause of the veteran's 
diseases.  He said that the role of EBV was secondary to 
dioxin's effect on the body's immune system.

The veteran submitted a letter from an insurance company, 
Trans-General Group, in October 1997.  The letter related to 
the veteran's claim with the company for long-term disability 
benefits.  The letter detailed a number of items of medical 
evidence from a number of sources, to include Dr. Cummings 
and Dr. Aaron, as well as several other physicians.  The 
letter concluded that, as a result of an audit, the company 
had determined that the veteran's symptoms related to chronic 
fatigue syndrome were caused or contributed to by his 
exposure to Agent Orange in service.  The company then 
invoked a War clause to terminate the veteran's claim.  In 
his statement, the veteran cited to the letter as proof of 
his assertion of exposure to Agent Orange.  (The Board notes 
that the veteran was requested to either provide the records 
cited in the letter from the insurance company or authorize 
VA to obtain the records.  He declined to do so as he felt 
that the record contained sufficient records to decide his 
claim.)

The veteran testified at a Travel Board hearing in November 
1998.  The veteran said that he was in good health when he 
entered the service.  There was testimony from the veteran 
about why he believed he was exposed to Agent Orange.  The 
veteran said that he suffered from headaches and numbness in 
his hands and arms.  He said that he talked to a field medic 
about it.  He said that he noticed some allergies he never 
had before when he returned home.  Because his problems were 
not debilitating at the time he did not worry about them.  
The veteran said that he had not worked since 1994 and was 
found to be disabled by the Social Security Administration 
(SSA).  The veteran said he was not certain if Dr. Cummings 
was a relative but if he was, he was not a close relative.  
The veteran said he had been seeing Dr. Aaron for three 
years.  The veteran testified that his illness eventually 
forced him to quit working.  He received long-term disability 
benefits for a period of time.  The benefits were terminated 
when the insurance carrier discontinued coverage because of a 
war clause.  The veteran also testified that his three 
daughters had problems with a lower spinal abnormality.  He 
had been in contact with the National Birth Defect Registry 
and was told that his daughters' problems were consistent 
with those whose parents were exposed to Agent Orange.  

The veteran submitted additional evidence at the hearing.  
Included was an October 1998 statement from Dr. Aaron.  He 
repeated his prior assertions of the link between exposure to 
Agent Orange and its effect on the immune system.  He also 
said that the veteran's peripheral neuropathy was caused by 
exposure to Agent Orange in Vietnam.  He provided no support 
for this statement by way of a clinical diagnosis or 
scientific evidence to establish such a nexus.  Dr. Aaron did 
submit a copy of an article from the Association of Birth 
Defect Children (ABDC).  He also included copies of 
information regarding mononucleosis and EBV.  The ABDC 
article noted that data from the National Birth Defect 
Registry raised the possibility that children of veterans 
exposed to Agent Orange were suffering from a pattern of 
disabilities caused by an impaired immune system.

The veteran also submitted statements from friends and family 
members who knew him and either attested to his character or 
to both his character and his change in health after his 
military service.  In addition, he included a statement from 
Dr. Stricker's office.  The statement reported that attempts 
were made to locate additional medical records from Henry 
County Memorial Hospital and Dr. Foster but those records 
were destroyed after 10 years.  The statement also indicated 
that Dr. Stricker's office retained clinic notes but 
destroyed other doctors' reports after 10 years.

The veteran submitted two statements from Dr. Cummings.  The 
first, dated in October 1994, said that the veteran was 
permanently disabled due to chronic fatigue secondary to 
complications with Agent Orange.  The second statement, dated 
in January 1996, also addressed the veteran's overall 
disability status.  The medical conditions included chronic 
fatigue syndrome, positive EBV syndrome, exposure to Agent 
Orange, and hypertriglyceridemia.  

Finally, the veteran included a copy of a notice of favorable 
decision from SSA in regard to a disability claim dated in 
July 1996.  The decision noted that the veteran claimed 
exposure to Agent Orange in Vietnam.  It was noted that the 
veteran developed fatigue and that the EBV was isolated.  He 
was said to have developed dysthymia as a result of his 
physical condition.  There was no further information.

The Board notes that the veteran submitted a number of 
statements during the development of his claim to this point.  
He asserted that his health was good prior to being in the 
military and in Vietnam.  He said that he experienced 
numbness and tingling in his arms in the field in Vietnam and 
talked to a medic about it.  He said that he was told at the 
time that the problem was probably due to his carrying a 
heavy rucksack and that it would go away.  The veteran also 
addressed how he developed colds, sore throats, and allergies 
soon after he returned home.  He said he had worked for [redacted] 
[redacted] for a number of years but had to quit in 1978 when he 
was no longer physically able to do his job.  He held several 
other jobs and was self-employed in the years after until he 
became too sick to work in February 1994.  The veteran felt 
that his fatigue, EBV syndrome, and peripheral neuropathy 
were all related to his exposure to Agent Orange in Vietnam.  

The Board solicited a medical opinion from a Veterans Health 
Administration (VHA) medical professional in May 1999.  An 
opinion was received in June 1999.  The physician reviewed 
the veteran's SMRs, the records from Dr. Cummings, the 
statements from Dr. Aaron, and October 1997 VA neurology 
examination report.  The opinion stated first that there was 
insufficient evidence or documentation by history, neurologic 
examination, or electrodiagnostic testing, to show that the 
veteran currently suffers, or has suffered in the past, from 
peripheral neuropathy.  He said that the records did not 
indicate any basis for a diagnosis by Dr. Aaron or Dr. 
Cummings.  He said there were no neurological findings to 
support a diagnosis of peripheral neuropathy.  He also said 
that there was no diagnosis of peripheral neuropathy at the 
time of the October 1997 VA examination.  The doctor found 
that it was not likely that the veteran's subjective 
complaints of paresthesia in his upper extremities were due 
to Agent Orange exposure during his military service.  In 
support of this conclusion he said that there was no medical 
chart documentation that the veteran complained of, or showed 
clinical manifestations compatible with peripheral 
neuropathy.  

Next, the opinion stated that the SMRs or post-military 
records showed no indication that the veteran suffered from 
the symptoms or manifestations of chronic fatigue syndrome or 
Epstein-Barr infection until the early 1990's.  The opinion 
stated that there was no medical literature, of which that 
doctor was aware, that established a causal relationship 
between Agent Orange exposure and the development of Epstein-
Barr viral syndrome, or chronic fatigue syndrome.  The 
physician said that it was not likely that the veteran 
developed chronic fatigue syndrome due to exposure to Agent 
Orange.  He further stated that exposure to Agent Orange was 
not the cause of, nor did it lead to the development of 
Epstein-Barr viral syndrome.  

The Board wrote to the veteran's attorney of record at the 
time in July 1999.  The attorney was provided a copy of the 
VHA opinion and given 60 days to submit argument or evidence 
in support of the veteran's claim.  

Unrelated to the Board's letter, the veteran submitted 
additional statements from himself, as well as other evidence 
to the Board in May and June 1999.  The veteran submitted a 
copy of a letter from the ABDC.  The letter provided no 
direct support of the veteran's claim.  Rather, it addressed 
in general terms the effect of exposure to Agent Orange on a 
person's immune system.  The letter noted that most people 
were exposed to EBV but that the EBV is held in check by the 
immune system, unless the immune system is compromised.

The veteran also submitted another statement from Dr. Aaron, 
dated in May 1999.  Dr. Aaron said that there was a definite 
link between the veteran's medical condition and his military 
service.  He said that the veteran was healthy prior to 
service.  While in service, particularly in Vietnam, the 
veteran experienced sore throats, headaches, peripheral 
neuropathy and loss of hair.  He said he had shared in the 
veteran's care over the last several years and could attest 
to the veteran's recurrent symptoms.  He acknowledged that 
the medical care from the 1970's did not isolate a medical 
condition to identify the veteran's health condition.  Dr. 
Aaron said that records show that the veteran was forced to 
quit his job of 13 years because of health problems beginning 
in 1977.  The Board notes that there are no records for this 
period of time to show any medical reason for the veteran's 
having to quit his job.  Dr. Aaron concluded by saying that 
the veteran did not have his symptoms prior to service, that 
they developed in service, and that they continued to the 
present.  

The veteran's attorney, at the time, submitted additional 
argument and numerous evidentiary exhibits in June 1999.  
Many of the exhibits were duplicative of items previously 
submitted.  This included statements from Dr. Aaron, Dr. 
Cummings, the veteran, as well as numerous medical treatise 
excerpts and articles.  Also included were several additional 
excerpts regarding dioxin and the immune system.  There was 
no medical opinion that addressed the applicability of the 
general information to the veteran's specific case.

The Board remanded the veteran's case in August 1999.  The 
remand directed the RO to review the evidence submitted 
directly to the Board by the veteran.  In addition, the other 
evidence of record compiled since the last supplemental 
statement of the case (SSOC) was issued was to be reviewed.  
A new SSOC was to be issued if the claim was not granted. 

The veteran submitted a statement dated in May 1999, and 
received in August 1999, that was signed by him and 
Dr. Aaron.  He again restated the evidence as he saw it.  He 
recounted his health in service, and after.  He opined about 
the effects of dioxin on the immune system and the role of 
EBV.  

Additional statements from the veteran and his attorney were 
received at the RO.  Essentially, the arguments remained the 
same regarding the veteran's exposure in service and the 
subsequent development of health problems that the veteran 
felt were related to his military service.

As noted in the Introduction, the veteran's claim was denied 
by the Board in March 2000.  The Court vacated the Board's 
decision, based on an order granting the joint motion filed 
by the veteran's attorney and the VA's General Counsel, in 
January 2001.  It was argued that the case should be remanded 
for the issuance of a statement of the case (SOC) in regard 
to a denial of the veteran's claim for service connection for 
PTSD.  The joint motion also said that the case should be 
remanded because the Board failed to ensure compliance with 
its remand instructions under Stegall v. West, 11 Vet. App. 
268 (1998).  The joint motion said that the VA medical 
opinion was not styled as requested in the request for the 
opinion.  Specifically, although the examiner stated that 
there was no connection between the veteran's exposure to 
Agent Orange and his claim for service-connected benefits, 
his opinion was deficient in that he did not use the term 
"at least as likely as not."  Finally, the joint motion 
said that the Board had not clearly articulated the reason 
for concluding that the physician who supplied the VA medical 
opinion was more qualified than Dr. Aaron and Dr. Cummings.  

The veteran's attorney, in a letter dated in June 2001, 
noting that the Board allegedly mailed a notice letter in 
March 2001 but denying receipt of the letter, requested a 30-
day extension to reply to the Board's letter.  The Board 
responded to the veteran's attorney in June 2001.  The 
veteran, through his attorney, was advised that the Court 
returned the case to the Board.  He was further advised that 
he had 90 days to submit additional evidence or argument in 
support of his claim.  

Associated with the claims file is a claim for service 
connection for PTSD that was developed concurrently with the 
veteran's claim for the issues on appeal.  The veteran's 
claim was received in August 2000.  The veteran submitted two 
letters from physicians in support of his claim.  The first 
letter, from Dr. Aaron, and dated in May 2000, noted that he 
found the veteran to be totally disabled.  He said that he 
believed the problems were caused by exposure to Agent Orange 
which caused the veteran to have a damaged immune system and 
caused him to have peripheral neuropathy.  He said that the 
veteran also suffered from PTSD.  He noted the veteran's 
medical history.  He said none of the veteran's physicians 
had been able to identify a disease which had compromised his 
immune system.  Dr. Aaron opined that the veteran's immune 
system compromise was due to Agent Orange.  He also said that 
the medical literature was replete with documentation that 
showed that PTSD could compromise the immune system (he did 
not cite to any such literature or provide any related 
documentation).  He repeated his assertion that the veteran's 
medical problems were caused by his exposure to Agent Orange 
in service and PTSD.

The second letter was from a M. K. Thompson, M.D. and dated 
in July 2000.  Dr. Thompson said she first saw the veteran in 
July 2000.  She noted the veteran's medical complaints by 
history only.  She said that it was suggested that there was 
a possible connection between the veteran's physical problems 
and his psychiatric disorder.  She said that there was no 
doubt that the veteran's physical condition, including the 
status of his immune system, was adversely affected by and 
related to his PTSD.  She cited to several medical treatises 
in support of her assertion.  She stated that her diagnostic 
impression was that the veteran suffered from chronic PTSD 
and that it was her belief that the disorder adversely 
affected his immune system.  

Dr. Thompson submitted a second letter, dated in September 
2000, that attested to her belief that the veteran's Global 
Assessment of Functioning (GAF) score was a 25.  This was in 
regard to an assessment of the veteran's mental health 
status.

The veteran submitted additional statements on his behalf.  
Also associated with the claims file were several letters 
from the veteran to several senators and a congressional 
representative.  The veteran continued to assert his basis 
for entitlement to service connection based on his exposure 
to Agent Orange.

The veteran was afforded a VA PTSD examination in April 2001.  
The examiner provided a history of the veteran's past medical 
complaints and treatment.  The examiner provided a diagnosis 
of PTSD specifically linked to the veteran's combat 
experiences in Vietnam.

The veteran was granted service connection for PTSD in August 
2001.  He was assigned a 50 percent disability rating 
effective from August 29, 2000.

The veteran's attorney faxed a letter to the Board in 
September 2001 wherein she requested an additional 45-day 
delay in submitting additional evidence.  The attorney 
submitted additional evidence and argument to the Board in 
November 2001.  She also specifically waived consideration of 
the evidence by the agency of original jurisdiction.  
Included in the submission was a duplicate copy of the May 
2000 statement from Dr. Aaron, duplicate copies of the July 
2000 and September 2000 letters from Dr. Thompson, and a 
duplicate copy of the April 2001 VA examination report.  

There were two new statements from Dr. Thompson.  She 
provided additional support for her assessment of a GAF score 
of 25 and noted that she had reviewed the veteran's claims 
file.  Also new to the record was a treatment record from Y. 
K. Deshmukh, from the Elizabethtown Hematology-Oncology, PLC, 
dated in December 2000.  Dr. Deshmukh said he first saw the 
veteran in 1996.  He said the veteran presented with 
peripheral neuropathy at that time.  The veteran had a 
history of exposure to Agent Orange and several other 
chemicals.  Dr. Deshmukh said that the peripheral neuropathy 
was presumably caused by some of the chemicals, including 
possibly Agent Orange.  Dr. Deshmukh noted that he had found 
evidence of some small lymph nodes in the treoperitoneal and 
inguinal areas and had recommended a biopsy but that the 
veteran had declined.  He said that the veteran had no 
significant illness except history of infectious 
mononucleosis and a chronic fatigue-like syndrome.  The 
problem list included PTSD, depression, history of infectious 
mononucleosis and chronic fatigue-like syndrome.  

Dr. Deshmukh said that he had looked at records from Dr. 
Aaron and Dr. Thompson.  He also said that it appeared that 
the veteran could very well have his symptoms because of his 
exposure to the chemicals during the war.  He said that the 
veteran had nonspecific lymphadenopathy that required further 
exploration.  He concluded by saying that the veteran should 
be given disability as most of his problems, if not directly 
related to the chemicals, were certainly indirectly related 
to the PTSD.

The attorney also included a May 2001 medical opinion from C. 
N. Bash, M.D., who listed himself as an Associate Professor 
of Radiology and Nuclear Medicine at the Uniformed Services 
University of the Health Services.  Dr. Bash said that he had 
reviewed the veteran's SMRs, post-service medical records, 
the SOC, the veteran's statements, and medical literature 
research.  Dr. Bash began by stating that it was his opinion 
that it was likely that the veteran's fatigue syndrome "+/-
" peripheral neuropathy were secondary to his exposure to 
Agent Orange during service.  He proceeded to provide a 
recitation of facts he found to be of importance.  Dr. Bash 
identified a fatigue-like illness as first occurring in 1994 
in referring to Dr. Shadowen's records.  He also noted a 
peripheral neuropathy from her records.  He did not address 
any earlier medical evidence.  Dr. Bash concluded that the 
veteran had a fatigue-like illness and "+/-" peripheral 
neuropathy that had not been specifically attributed to any 
illness process.  He said that, without another firm 
diagnosis and giving the veteran the benefit of the doubt, 
the most likely cause was his exposure to Agent Orange.

Dr. Bash went on to paraphrase several selections from 
published studies regarding diseases specifically found to be 
related to exposure to Agent Orange.  Although Dr. Bash 
paraphrased the material, he used quotation marks to signify 
that he was quoting from the material.  Unfortunately, Dr. 
Bash's "quotes" were incomplete, highly inaccurate, and 
conveyed the exact opposite view of the cited passages.  In 
that regard the Board notes that Dr. Bash cited to a study by 
Peper et al, dealing with exposure to environmental 
polychlorinated dibenzofurans (PCDD)/PCDF) as demonstrating 
multiple neuropsychological changes.  He used ellipses to 
include the word "fatigue" with the findings as supportive 
of the veteran's claim.  This quotation was taken from the 
Veterans and Agent Orange, Update 1996, Institute of 
Medicine, National Academy Press, 1996 (Update 1996).  
Specifically, Dr. Bash cited to page 308 of the update.

A review of the material shows that the topic discussed was 
cognitive and neuropsychiatric effects of exposure to Agent 
Orange.  The beginning sentence of that section noted that a 
prior review had determined that "the literature was 
insufficient to determine whether an association existed 
between exposure to herbicides and related compounds and 
chronic cognitive or neuropsychiatric disorders."  Update 
1996, at 307.  In regard to Dr. Bash's quote, the material 
was taken from a section entitled "Update of the Scientific 
Literature."  In particular, the sentence cited by Dr. Bash 
noted that there were ". . . self-reports of memory 
problems, distractibility, irritability, and fatigue, and 
objective changes in verbal conceptualization skills, 
amnestic organization and psychomotor activity."  Update 
1996 at 308 (emphasis added).  The passage did not relate to 
fatigue as an identifiable illness associated with exposure 
to herbicides.  Finally, in the conclusion of the section 
relating to cognitive and neuropsychiatric effects of 
exposure to Agent Orange, the authors stated that "[t]here 
is inadequate or insufficient evidence of an association 
between exposure to the herbicides considered in this report 
and cognitive or neuropsychiatric disorders.  The evidence 
regarding association is drawn from occupational and other 
studies in which subjects were exposed to a variety of 
herbicides and herbicide components."  Id.

In regard to Dr. Bash's opinion regarding peripheral 
neuropathy, he cited to an excerpt from the Veterans and 
Agent Orange, Update 1998, Institute of Medicine, National 
Academy Press, 1998 (Update 1998).  Specifically, he cited a 
section that noted that acute peripheral neuropathies were 
reported following acute occupational exposure.  He cited to 
Update 1998 at page 473.  A review of that section shows that 
it relates to the study of acute and subacute transient 
peripheral neuropathy.  (emphasis added).  A more thorough 
review of the section shows that the committee determined 
that:

Based on an analysis of the data 
from studies reviewed in VAO 
(Veterans and Agent Orange) and 
Update 1996, as well as those 
published more recently regarding 
occupational, environmental, and 
Vietnam veteran exposure to 
herbicides and herbicide components, 
this committee agrees with the 
conclusion of the last committee 
that there is limited/suggestive 
evidence of an association between 
exposure to certain herbicides used 
in Vietnam and the development of an 
acute or subacute transient 
peripheral neuropathy.  Acute 
peripheral neuropathies have been 
reported following acute 
occupational exposure to 2, 4-
dichlorophenoxyacetic acid (2,4-D) 
weed killer by several authors 
(Goldstein et al., 1959; Todd, 1962; 
Berkely and Magee, 1963).  Affected 
patients had not been examined prior 
to exposure, but the temporal 
relationship between clinical 
disturbance and herbicide exposure 
was well documented.  It remains 
possible, however, that the 
neuropathy was unrelated to the 
herbicide exposure and related to 
other disorders, such as Guillain-
Barré syndrome.

Update 1998 at 473.

The summary of the section stated that:  

The committee is aware of no new 
publications that bear on this 
issue.  If TCDD [2,3,7,8-
tetrachlorodibenzo-p-dioxin] were 
associated with the development of 
transient acute and subacute 
peripheral neuropathy, the disorder 
would become evident shortly after 
exposure.  The committee knows of no 
evidence that new cases developing 
long after service in Vietnam are 
associated with herbicide exposure. 

Update 1998 at 473.

Dr. Bash went on to review the June 1999 VA medical opinion.  
He noted that the VA physician said that there was 
insufficient evidence to show that the veteran had peripheral 
neuropathy and that there was no medical literature that 
established a causal connection between exposure to Agent 
Orange and chronic fatigue.  Dr. Bash said that he agreed 
with the VA physician that further diagnostic testing and 
documentation was necessary to clarify the veteran's 
peripheral neuropathy.  He said that he disagreed with the VA 
opinion regarding the link between fatigue and Agent Orange.  
Dr. Bash said that there were several references in the both 
the 1996 and 1998 Updates.  Dr. Bash concluded by saying that 
the VA physician did not provide any literature to support 
his opinion and that he did not provide an alternative 
diagnosis to explain the veteran's findings.

In her argument, the veteran's attorney focused on Dr. Bash's 
opinion as evidence for why the veteran's claim for service 
connection should be granted for the issues on appeal.  She 
also cited to Dr. Deshmukh's opinion that the veteran could 
have his symptoms because of his exposure to chemicals in 
service.  She also noted that Dr. Deshmukh said that the 
findings could also be related to the veteran's PTSD.

The Board wrote to the veteran in January 2002 to offer him 
an opportunity for another Board hearing.  The veteran was 
advised that the Veterans Law Judge who previously conducted 
the November 1998 hearing was no longer at the Board.  The 
veteran faxed a statement in response to the Board's letter 
in February 2002.  He elected to not have another Board 
hearing.  He asked that his statement be used in lieu of a 
hearing.  In his statement the veteran restated his 
assertions for why service connection for his claimed 
disabilities was in order.

In keeping with Board policy at the time, the Board issued a 
development memorandum to obtain additional evidence in the 
case in March 2002.  The memorandum included contacting the 
veteran to have him provide either the treatment records from 
his sources of treatment or authorize VA to obtain the 
records; contacting the SSA to obtain the records pertinent 
to the veteran's SSA disability claim; obtaining the records, 
or authorization to obtain the records, from Trans-General 
Group; personnel and medical records pertaining to the 
veteran's employer in regard to the veteran's allegation that 
his health forced him to give up his job; and, information 
from the veteran pertaining to his daughters having birth 
defects related to his Agent Orange exposure.

The records from the SSA were received in July 2002.  The 
records show that the veteran was initially determined not to 
be totally disabled as the result of affective (mood) 
disorder in July 1995.  A reconsideration of his case lead to 
a determination of total disability for chronic fatigue 
syndrome and dysthymia in July 1996.  A review of the 
associated records shows that the veteran claimed that his 
chronic fatigue syndrome was due to his exposure to Agent 
Orange when he served in Vietnam.  The veteran listed the 
physicians who treated him as a VA physician, Dr. Cummings, 
and a Dr. Marshall.  All treatment began in 1994.  There was 
no reference to any illness or treatment prior to 1994.  
Treatment records from Dr. Cummings were included in the SSA 
file.  The records included the treatment records previously 
discussed, the report from Dr. Shadowen, a report from an 
ophthalmology consultation, as well as the results of several 
laboratory tests.  

A psychological evaluation, dated in May 1995, was included.  
The evaluation noted the veteran's medical condition only in 
passing and provided no pertinent information.  

Also included were records from J. B. Oropilla, M.D., PSC, 
dated in January and February 1997, respectively.  Dr. 
Oropilla's letterhead identified him as a Diplomate of the 
American Board of Psychiatry and Neurology.  In a January 
1997 report, Dr. Oropilla said that the veteran was referred 
by Dr. Aaron.  He noted a history from the veteran of his 
having had medical problems since his military service.  Dr. 
Oropilla said that the veteran "saw a Dr. Chaudion [sic] in 
Bowling Green who noted that his vibration is decreased in 
his feet and made a diagnosis of peripheral neuropathy."  He 
noted that the veteran did not bring any outside records with 
him.  The veteran described having a lack of feeling in his 
hands.  There was no numbness but there was a needles and 
pins sensation in his lower extremities.  Dr. Oropilla said 
that the distribution of the numbness in the upper 
extremities extended from the shoulder to the hand.  Dr. 
Oropilla noted a decrease in reflexes in the upper and lower 
extremities.  He also noted a decrease in the sensory 
examination on the feet compared to the thighs.  He said he 
wanted to review the previous work-up to avoid repetition and 
wanted to see the earlier EMG.  He did not provide any 
impression, assessment or diagnosis.  

In a February 1997 evaluation report, Dr. Oropilla noted that 
the veteran again did not bring his medical records for 
review.  The veteran complained of fatigue and headaches at 
this visit.  Dr. Oropilla said that the veteran's past 
medical history was unremarkable except for a question of 
liver dysfunction, which the veteran said he was told that he 
had an overactive liver.  He said that the veteran had an EBV 
syndrome for the past three years.  He noted that the veteran 
was being followed by Dr. Deshmukh.  In regard to the 
veteran's reflexes, Dr. Oropilla said that the reflexes were 
normoactive in the biceps, triceps, patellae with 
reinforcement as compared to the last examination.  The 
reflexes of the ankles were said to be slightly decreased.  
Dr. Oropilla's impression was that the veteran had chronic 
fatigue syndrome of unknown etiology.  He did not provide a 
diagnosis of peripheral neuropathy.  

The Board notes that the SSA records relied on by the Board 
consisted of the veteran's own private treatment records that 
were provided to the SSA on his behalf.  The Board did not 
develop records not originated on behalf of the veteran.  In 
fact, the veteran, and Dr. Aaron had referred to the records 
in several of their earlier submissions.

The Board wrote to the veteran, and his attorney, and 
notified him that the Board would be doing additional 
development in his case in January 2003.  The letter 
essentially followed the outline of the March 2002 
development memorandum in asking the veteran to provide his 
private medical records from the several sources or authorize 
the Board to obtain them.  He was further requested to 
provide records from his insurance company, and his employer 
regarding his having to terminate his employment due to 
illness.  The veteran was also asked to submit additional 
evidence that his daughters suffered from a birth defect 
related to his exposure to Agent Orange.

The veteran responded through his attorney in February 2003.  
The veteran declined to provide any additional medical record 
evidence or to authorize VA to obtain additional evidence.  
He also declined to provide the records from his insurance 
company or to authorize VA to request the records.  He did 
not address the request for employment records.  The veteran 
said that Dr. Aaron was the only physician he had seen since 
the prior Board decision.  He felt that there was sufficient 
medical evidence of record to support his claim.  In regard 
to his daughters, the veteran said that he never claimed that 
they were disabled.  He said that he mentioned their health 
problems to add to the reasonable list of evidence supporting 
his exposure to Agent Orange and to get their condition on 
record so that VA could not say that there was no evidence of 
their illness in the future.  

The veteran included statements from friends and his brother 
who attested to his character or change in health after 
service.  He also included a statement from his ex-wife who 
had been married to the veteran from 1979 to 1992.  She said 
that the veteran had to quit his job in 1978 because of his 
health and should have gone on disability then but he did not 
want to.  She said that the veteran saw a Dr. Jackson who 
suggested a link between his illness and stress from Vietnam.  
She said that the veteran stopped seeing the doctor and quit 
his job at [redacted].

The last item was an article about EBV infection, Jeffrey I. 
Cohen, M.D., Epstein-Barr Virus Infection, New England 
Journal of Medicine, Volume 343, Number 7, pp. 481-491.  Of 
note, the article said that EBV was one of the most 
successful viruses and that it infected over 90 percent of 
humans and persisted for the lifetime of the person.  The 
article went on to discuss the features of EBV, its latency 
period, the immune responses to EBV and evasion of the immune 
system by the virus, and clinical syndromes.  

The veteran wrote to the Board in December 2003.  He noted 
the lack of records from his first years after service and 
pointed to the earlier statement that treatment records from 
Dr. Foster had been destroyed.  He again asserted that his 
illness had its onset in Vietnam, whatever the exact cause.  

The veteran was granted a 100 percent rating for his service-
connected PTSD by way of a rating decision dated in April 
2004.  

The Board solicited an Independent Medical Expert (IME) 
opinion in May 2004.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(e) (2004).  Included as enclosures to the 
request were copies of pertinent pages from Update 1996 and 
Update 1998, as well as the published notice in the Federal 
Register of Diseases Not Associated with Exposure to Certain 
Herbicide Agents.  67 Fed. Reg. 42,600-42,608 (June 24, 
2002).  The veteran, and his attorney, were advised of this 
action and informed they would be provided a copy of the 
report when it was received.

The Board received an IME opinion from A. M. Ducatman, M.D., 
M.S., a Department Chair and Professor of Community Medicine 
at West Virginia University, in May 2004.  The IME opinion 
was in response to the May 2004 request.  Dr. Ducatman 
addressed three of the four questions put forward in the 
Board's request.  He noted that the medical records did not 
reveal histopathologic or electrodiagnostic evidence of 
peripheral neuropathy.  He also said that physical 
examination outcomes were not convincing.  Dr. Ducatman said 
that there were no primary records to support the veteran's 
allegations of extremity numbness.  He said that the report 
from Dr. Shadowen was indeterminate.  He said it dated the 
onset of peripheral neuropathy type symptoms to 1993, many 
years after dioxin exposure in service.  Dr. Ducatman stated 
that, in the absence of electrophysiologic confirmation, and 
in the absence of new or historic EMG confirmation, the 
existing record did not support a diagnosis of peripheral 
neuropathy related to the veteran's past exposure to dioxin.  
Dr. Ducatman also addressed an April 1997 comment from Dr. 
Aaron who had cited to a finding from Dr. Gropilla [sic] in 
1997.  Dr. Ducatman noted that the records from Dr. Gropilla 
[sic] were not at all supportive and no electrodiagnostic 
data were provided.  

In regard to EBV, Dr. Ducatman noted that Dr. Aaron had 
linked the veteran's diagnosis of chronic EBV to exposure to 
dioxin, as well as peripheral neuropathy, and chronic immune 
system compromise.  Dr. Ducatman said that medical data were 
not provided to support "chronic" EBV infection, nor any 
associated abnormal performance of the immune system.  He 
noted that studies had been done for detectable immunologic 
abnormalities in Vietnam veterans.  He said that outcomes 
were not found.  Dr. Ducatman also noted that Dr. Shadowen 
noted that the veteran's previous EBV infection was likely to 
have been well in the past but could not be pinpointed with 
certainty.  Dr. Ducatman also stated that there was no 
evidence of surgical, biopsy, or histopathologic evidence of 
lymphoma in the medical records.  

Dr. Ducatman noted that the veteran first began to complain 
of chronic fatigue in 1993 or 1994.  He said the veteran 
recalled having such symptoms back to his days in service.  
Dr. Ducatman said that medical records for the period from 
the 1970's to 1994, including SMRs and civilian records, did 
not clearly report fatigue as a significant complaint to the 
degree that it came to the attention of the veteran's 
physicians.  Dr. Ducatman also addressed the opinion from Dr. 
Bash, noting that Dr. Bash attributed the veteran's chronic 
fatigue to dioxin exposure.  He said that the opinion noted 
supportive literature and the absence of other causes.  
Dr. Ducatman said that it was well known that chronic fatigue 
was equally found in ground troops in other wars without 
dioxin exposure and that Dr. Bash's conclusion was not 
supported by epidemiological data.  Dr. Ducatman said a more 
encompassing diagnosis was provided by Dr. Thompson in July 
2000.  He said that she attributed the broad range of the 
veteran's findings to PTSD.  He also said that it was not 
appropriate to emphasize a nonspecific diagnosis such as 
chronic fatigue when a patient has a specific diagnosis, such 
as PTSD, which can include the same outcomes.

In conclusion, Dr. Ducatman said that Agent Orange was not a 
cause of EBV infection and it was not known to make any of 
the several potential outcomes of EBV infection worse.  He 
repeated his statement that there was no evidence of lymphoma 
anywhere in the medical records.  He noted the veteran's 
historic evidence of chronic fatigue.  He said this diagnosis 
is based on history and does not have corroborative physical 
findings and did not meet the usual "falsifiable" tests of 
physical diagnosis.  He said that the complaint of fatigue 
could be reliably dated to the early 1990's.  He also noted 
that the veteran carried a diagnosis of PTSD and that this 
was an important neuropsychiatric syndrome.  He said that the 
presence of PTSD overlapped with, and was more precise than 
chronic fatigue syndrome.  He further opined that the 
veteran's obesity might also be a cause of chronic fatigue.

He also stated that it was not clear that the veteran had 
peripheral neuropathy.  Dr. Ducatman said that the best 
available neurologic examination suggested only 
inconsistencies of physical presentation.  Supportive 
electrodiagnostic data was not present.  Dr. Ducatman said 
that a diagnosis of peripheral neuropathy could not be 
advocated based on the records.  He also related that, in 
studies of Vietnam veterans, only Ranch Hand units had 
documented findings of peripheral neuropathy and these were 
equivocal.  

The veteran, through his attorney, was provided a copy of Dr. 
Ducatman's opinion in June 2004 and was provided an 
opportunity to submit additional argument and/or evidence in 
his case.  The veteran was advised that he had 60 days to 
submit the evidence and/or argument.  The veteran's attorney 
requested a 60-day extension to submit additional evidence in 
August 2004.  

A second letter from the Board was sent in August 2004 that 
provided a 60-day period for submitting of additional 
argument and/or evidence.  The veteran's attorney submitted a 
request for a 30-day extension of time in October 2004.  The 
Board responded on November 8, 2004, and informed the 
veteran's attorney that a deadline of November 12, 2004, was 
in effect for the submission of any additional evidence 
and/or argument.  

The veteran's attorney faxed a copy of a medical opinion from 
James. L. Sublett, M.D., on November 12, 2004.  Dr. Sublett 
identified himself as a board certified specialist in Allergy 
and Immunology and Clinical Professor and Section Chief of 
Allergy and Immunology at the University of Louisville School 
of Medicine.  His opinion was dated in October 2004.  Dr. 
Sublett said that he had reviewed the veteran's service and 
post-service records, as well as the opinion from 
Dr. Ducatman.  

Dr. Sublett began his report by stating facts that he 
believed were not contested.  Those facts were: 1) the 
veteran served in the Army in Vietnam from 1968 to 1969; 2) 
the veteran had ground level exposure to Agent Orange during 
his service in Vietnam; 3) the veteran began to experience 
symptoms of headache and fatigue in Vietnam that he 
attributed to heat and stress; 4) after his return from 
Vietnam, the veteran continued to have chronic constitutional 
and physical symptoms which eventually resulted in his being 
diagnosed with PTSD.  Dr. Sublett said that the veteran had 
been diagnosed by various primary care physicians as having 
chronic fatigue syndrome (CFS) and/or chronic active Epstein 
Barr Virus (CAEBV) infection.  He said that the two diagnoses 
clinically were indistinguishable.  He also cited to 
laboratory evidence in the claims file as confirming the 
diagnosis of CAEBV.  He said that EBV was not recognized as 
the cause of acute infectious mononucleosis until 1968 and 
that the first cases of CAEBV were not reported until 1988.  
Therefore, it would not have been possible for a diagnosis of 
CAEBV during the first 20 years of the veteran's illness.  
Dr. Sublett said that CAEBV was rare and did not occur in all 
individuals that contracted EBV.  He said that the immune 
defect in individuals that contract CAEBV was related to 
decreased activity of Interferon.

Dr. Sublett also noted that Dr. Ducatman had said that Agent 
Orange had not been reported to have effects on immunological 
responses.  Dr. Sublett said that other sources, including 
the EPA, related that dioxin had profound effect on immune 
function, particularly immune surveillance related to 
abnormal T-Cell function.  Dr. Sublett said that he agreed 
with Dr. Aaron that the veteran was at a greater risk when he 
was exposed to EBV because of his immune suppression caused 
by dioxin.  Dr. Sublett then noted that suppression of immune 
function had been reported in PTSD subjects, both military 
and civilian, that had not had exposure to Agent Orange.  He 
referred to Dr. Thompson's July 2000 letter that confirmed 
the diagnosis of PTSD and referenced several recent articles 
in the medical literature that related to immune dysfunction 
in PTSD.  He also referred to a source cited by Dr. Ducatman 
as relating psychological abnormalities in veterans exposed 
to Agent Orange.  Dr. Sublett went on to cite to another 
medical article that addressed the connection between the 
immune system and persons with a past history of PTSD.  

Dr. Sublett concluded the following:  1) the veteran has been 
determined to have PTSD related to his combat service in 
Vietnam; 2) the veteran has CAEBV based on both laboratory 
data and his long history of medically documented complaints 
which were typical symptoms of the disease; 3) the cause of 
the veteran's CAEBV is primarily due to his PTSD; and, 4) the 
role of exposure to battlefield Agent Orange may also play an 
additive role in the veteran's immune dysfunction.  Therefore 
he agreed with the December 2000 opinion of Dr. Deshmukh who 
related the veteran's condition to his Agent Orange exposure 
and/or PTSD.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system and malignant tumors, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the veteran was awarded a 
Combat Infantryman Badge (CIB) for his service in Vietnam 
during his period of service from July 1967 to May 1969.  The 
CIB is indicative of participation in combat.  In that case, 
if an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

A.  Presumptive Basis - Herbicide Exposure

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2004); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. 
§ 3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2004).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
established the initial requirement that the Secretary enter 
into an agreement with the NAS to review available scientific 
evidence to determine if a particular disease is associated 
with exposure to herbicides.  The NAS conducts studies to 
"summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure."  64 Fed. Reg. 
59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted 
at two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

The findings of the biennial studies are published by the 
National Academy Press as noted above.  The prior references 
to Update 1996 and Update 1998 reflect updates published 
subsequent to the original publication of study findings in 
1994.  The original edition was entitled Veterans and Agent 
Orange (VAO).  Hardbound editions of updates for 2000 and 
2002 have since been published during the pendency of the 
veteran's appeal.  

In this case, the latest notice regarding diseases not 
associated with exposure to certain herbicides was published 
in 2003.  See 68 Fed. Reg. 27,630-27,641 (May 20, 2003).  The 
update stated that the NAS noted in VAO and subsequent 
reports that there was inadequate or insufficient information 
to determine whether an association existed between exposure 
to herbicides and immune system disorders.  The Secretary 
found that the credible evidence against an association 
between immune system disorders and herbicide exposure 
outweighed the credible evidence for such an association.  
The Secretary further determined that a positive association 
did not exist.  See 68 Fed. Reg. 27,637.



1.  Lymphoma

There is no evidence of the veteran ever having been 
diagnosed with lymphoma at any time.  The veteran was noted 
to have some enlarged lymph nodes in the past.  A biopsy was 
recommended but there is no evidence one was ever done and 
the veteran does not claim that there is pathological 
evidence of lymphoma.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  As there is no evidence to show 
that the veteran has ever been diagnosed with lymphoma of any 
type, his claim must be denied.

2.  Chronic Fatigue Syndrome/Epstein Barr Virus Infection

As noted above, the NAS, and the Secretary, have not found 
evidence of an association between exposure to herbicides, to 
include Agent Orange, and immune system disorders.  The list 
of diseases found at 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e) do not include CFS and CAEBV infection.  

Accordingly, there is no basis to conclude that the veteran's 
CFS/CAEBV infection is presumptively related to his exposure 
to Agent Orange.  Entitlement to service connection, on a 
presumptive basis, and based on exposure to Agent Orange, 
must be denied.

3.  Peripheral Neuropathy

In this case the veteran's SMRs are negative for any 
diagnosis of peripheral neuropathy at any time.  The veteran 
has maintained that he complained of numbness in his arms 
while in the field in Vietnam and that he was told by a medic 
that it was probably related to carrying a heavy rucksack and 
that it would go away.  The veteran did not list any 
complaints of numbness in his arms or legs at the time of his 
separation examination.  In past examinations, he listed 
several conditions that had occurred in the past, to include 
at the time of his 1969 separation examination.  However, he 
did not list peripheral neuropathy or numbness of any type at 
the time of his last RMH.  

The records from Dr. Stricker do not reflect any complaints 
of numbness in the extremities at any time.  These records 
relate to treatment provided to the veteran from June 1969 to 
July 1988 and cover the immediate period of the veteran's 
return home from Vietnam.

The requirements for service connection for acute or subacute 
peripheral neuropathy require that the illness be manifest to 
a compensable degree within one year after last performing 
active military service in the Republic of Vietnam.  There is 
no objective evidence of record to show that the veteran did 
manifest peripheral neuropathy to a compensable degree within 
the required timeframe.  In the absence of such evidence, the 
veteran's claim must be denied.

B.  Direct Basis

1.  Lymphoma

The same rationale applies in this circumstance as for 
presumptive service connection.  There is no evidence of a 
current diagnosis of lymphoma.  As such there is no basis to 
establish service connection for lymphoma.  See Rabideau, 
supra.  The veteran's claim on this basis is denied.

2.  Chronic Fatigue Syndrome/Epstein Barr Virus

There is no objective evidence to show that the veteran 
developed CFS/EBV in service.  His SMRs are negative for any 
complaints.  His discharge examination is also negative for 
any complaints.  The veteran has said that he did experience 
fatigue in service and he is capable of providing information 
regarding his symptoms.  However, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran cannot say that he had CFS or 
EBV infection in service.

The early records from Dr. Stricker note that the veteran was 
evaluated for possible mononucleosis on several occasions, 
beginning in 1969.  The several tests were reported as 
negative.  The veteran submitted a number of statements from 
family and friends who attested to his health problems after 
service.  He has also submitted a number of statements on his 
own behalf, as well as testified at a Board hearing.  
However, those statements have to be evaluated in conjunction 
with the concurrent medical evidence.  The medical records, 
prior to 1994, do not show that the veteran suffered from CFS 
or EBV infection, or that he complained of fatigue.  

The Board notes that the veteran has alleged that his health 
was such that he had to quit a good paying job in 1978.  He 
was asked to provide information regarding his having to quit 
the job but did not.  The records from Dr. Stricker did not 
show any evidence of a health condition that required the 
veteran to terminate his employment.  Further, the veteran 
enrolled in college in 1978, was awarded VA education 
benefits, and was noted to attend courses up to November 
1979.  He was later given a physical examination by Dr. 
Stricker in 1981 for the purposes of taking a skin diving 
class.  

The first objective evidence of complaints of fatigue and the 
presence of EBV is contained in the records from Dr. 
Cummings, beginning in 1994.  The records of Dr. Cummings 
from 1991 to 1993 did not show any complaints related to 
fatigue.  

Dr. Aaron has provided several statements wherein he states 
that the veteran was healthy prior to service and 
demonstrated symptoms soon after service.  Therefore, he 
contends that the veteran's illness was related to his 
military service.  Such reasoning is not supported by the 
evidence cited above, to include the lack of evidence in the 
records from Dr. Stricker and Dr. Cummings prior to 1994.  

The veteran has submitted evidence from Dr. Aaron and Dr. 
Cummings, both of whom provide generalized statements of 
their belief of a connection between the veteran's exposure 
to Agent Orange and his CFS/EBV illness.  In regard to 
Dr. Aaron, the Board notes that no treatment records from him 
are associated with the claims file, despite requests to the 
veteran to provide such records.  Dr. Aaron has provided 
several written statements that summarize the veteran's 
medical condition and he has opined as to his belief of the 
origin of the veteran's medical conditions.  Dr. Aaron cited 
to a statement from EPA that addressed the sensitivity of the 
immune system to dioxin.  He opined that the veteran's 
exposure to Agent Orange weakened his immune system such that 
it could be attacked by EBV.  Dr. Aaron provided a copy of an 
article from the ABDC in October 1998 that contained the same 
statement from EPA.  However, the article related to children 
of veterans exposed to Agent Orange.  The article did not 
address the effect of exposure to Agent Orange on Vietnam 
veterans, as did the multiple studies conducted by NAS.  
Despite Dr. Aaron's several emphatic statements of his belief 
that Agent Orange damaged the veteran's immune system and 
this lead to the development of CAEBV infection, he has not 
provided any support for his conclusions.

Dr. Cummings made broad statements that the veteran's CFS was 
due to exposure to Agent Orange.  He cited to no support for 
his conclusion.  He also did not make this connection in any 
of his treatment records that covered a number of years of 
care for the veteran.  

Dr. Shadowen, an infectious disease specialist, did not 
associate the veteran's fatigue-like illness with exposure to 
Agent Orange.  Dr. Deshmukh was equivocal in his assessment 
as to the etiology of the veteran's chronic fatigue-like 
syndrome and said that if the cause was not directly related 
to chemical exposure in service, it was certainly indirectly 
related to the veteran's PTSD.  

The June 1999 VHA opinion from Dr. S. was that there was no 
medical literature, that he was aware of, that established a 
causal relationship between Agent Orange exposure and the 
development of EBV or CFS.  It was his opinion that it was 
not likely that the veteran developed CFS due to exposure to 
Agent Orange.  He also said that the veteran's exposure to 
Agent Orange during service was not the cause of, nor did it 
lead to, the development of EBV syndrome.  

Dr. Bash cited to VAO updates to show that there was a 
positive association between exposure to herbicides and 
fatigue.  However, as was shown in the Background section, 
the characterization of the findings was not accurate.  
Further, it has been clearly shown in subsequent VAO updates, 
that there is no association between exposure to herbicides, 
to include Agent Orange, and chronic fatigue or diseases of 
the immune system.  Dr. Bash said that the veteran had a 
fatigue-like illness which had not been linked to any illness 
process.  He said that, without another firm diagnosis, and 
giving the veteran the benefit of the doubt, the most likely 
cause was Agent Orange.  He challenged the VHA opinion of Dr. 
S. for not providing an alternative diagnosis and for not 
citing to any literature in support of his opinion.

The Board finds that Dr. Bash's opinion is of little 
probative value because of his mischaracterization of the 
Update 1996 findings.  In fact Update 1996 and Update 1998 
were the only sources of literature cited by Dr. Bash and 
neither source supports his conclusion.  Moreover, as will be 
discussed later in this decision, there is another basis for 
the etiology of the veteran's CFS/EBV infection.

Dr. Ducatman concluded that the veteran had encountered the 
EBV; however, he said that this was unrelated to previous 
exposure to Agent Orange.  He said that Agent Orange was not 
a cause of EBV infection and was not known to make any of the 
several potential outcomes of EBV infection worse.  Dr. 
Ducatman also said that there was no valid data to support 
dioxin exposure as a cause of chronic fatigue.  He did say 
that the veteran's CFS should be "understood" in the 
context of his diagnosis of PTSD.

Dr. Sublett stated that diagnoses of CFS and CAEBV infection 
were clinically indistinguishable.  He said that the veteran 
had CAEBV that was primarily due to his (veteran's) PTSD.  He 
also said that the role of the veteran's probable Agent 
Orange exposure may also play an additive role in his immune 
dysfunction.  He said that he agreed with Dr. Desmukh's 
December 2000 opinion relating the veteran's condition to 
Agent Orange exposure and/or PTSD.

In weighing the evidence of record, to include the several 
medical opinions, the known scientific literature on the 
subject, as evidenced by the original VAO study in 1994 with 
updates in 1996, 1998, 2000, and 2002, and that cited by 
Dr. Ducatman and Dr. Sublett, the Board concludes that 
evidence does not support a grant of service connection on 
the basis of exposure to Agent Orange.  As noted above the 
opinions of Drs. Aaron, Cummings, and Deshmukh are not 
supported by medical literature.  The reference to the EPA 
statement and the article from ABDC do not suffice to 
establish a connection that has not been established by the 
NAS after many years of study.  Dr. Bash did not provide any 
support for his opinion other than the mischaracterization of 
the Update 1996 material and by challenging the lack of an 
alternative diagnosis by VA.  Dr. Ducatman cited to, and 
provided a list of authorities, in support of his opinion.  
Dr. Sublett attributed the veteran's CFS and EBV primarily to 
the veteran's PTSD.  

On the other hand, the evidence of record does show that the 
veteran's CFS and CAEBV is at least as likely as not related 
to his service-connected PTSD.  Dr. Thompson has provided 
several statements to that effect.  She has also cited to 
medical literature in support of her opinion.  Dr. Deshmukh, 
although equivocal, also said that the veteran's PTSD was 
indirectly involved.  Dr. Ducatman's opinion was consistent 
with Dr. Thompson's assessment that the veteran's PTSD was 
related to his CFS.  Dr. Sublett stated that the veteran's 
CAEBV (a diagnosis he said was clinically indistinguishable 
from CFS) was primarily due to his PTSD.  Dr. Sublett 
provided a strong rationale for his opinion.  

In reviewing the evidence of record the Board finds that 
there is no basis to support service connection on a direct 
basis.  However, the evidence does support a grant of service 
connection on a secondary basis.  Accordingly, service 
connection for CFS/CAEBV infection is warranted as secondary 
to service-connected PTSD.

3.  Peripheral Neuropathy

The veteran's SMRs are negative for any evidence of a 
diagnosis of peripheral neuropathy in service.  The first 
objective evidence of complaints of numbness was in the 1994 
records from Dr. Cummings.  The veteran was evaluated by VA 
physicians, to include an EMG, in 1994 and 1995.  Peripheral 
neuropathy was not found.  In fact, a VA neurologist opined 
that the veteran's problems did not appear to be neurological 
in light of normal examination, and the veteran was 
discharged from the neurology clinic as noted in a clinic 
entry dated in January 1995.

The 1994 report from Dr. Shadowen did not provide a diagnosis 
of peripheral neuropathy.  She did note symptoms of decreased 
vibratory sensations, and she did use the term peripheral 
neuropathy in describing the veteran's reported symptoms, but 
she did not list peripheral neuropathy in her assessment of 
the veteran's condition.  She also wanted the veteran to have 
an EMG or to get the results of any EMG that was done.  
However, there is no indication that she was ever apprised of 
the result of the VA EMG.  The SSA records contain a letter 
from her to the veteran from August 1994 wherein she noted 
that she had not heard back from the veteran.  

Dr. Oropilla also did not provide a diagnosis of peripheral 
neuropathy.  In his January 1997 evaluation he did note Dr. 
Shadowen's initial evaluation and her finding of decreased 
vibratory sensation.  He said that she made a diagnosis of 
peripheral neuropathy.  In his February 1997 evaluation, Dr. 
Oropilla did not diagnose the veteran with peripheral 
neuropathy.

The veteran was noted to complain of bilateral paresthesia in 
the upper extremities at the time of his October 1997 VA 
neurology examination.  However, there was no diagnosis of 
peripheral neuropathy made at the time.

In his VHA opinion, Dr. S. noted that there was insufficient 
evidence or documentation by history, neurologic examination, 
or by electrodiagnostic testing, that the veteran currently 
had or in the past had suffered from peripheral neuropathy.  

Dr. Bash made no association with the veteran's claimed 
peripheral neuropathy and his military service outside of 
exposure to Agent Orange.  As noted above, chronic peripheral 
neuropathy has not been found to be associated with exposure 
to Agent Orange.  The evidence of record does not support a 
finding that the veteran had either acute or subacute 
peripheral neuropathy in service or within one year after his 
last service in Vietnam.  

Dr. Ducatman said that it was not clear that the veteran had 
peripheral neuropathy.  He said that the best available 
neurologic examination suggested only inconsistencies of 
physical presentation.  He noted that there was no supportive 
electrodiagnostic data to confirm a diagnosis of peripheral 
neuropathy.

Dr. Sublett did not address the issue in his opinion.  

The evidence of record does not support a conclusion that the 
veteran has a confirmed diagnosis of peripheral neuropathy.  
The VA physicians gave the veteran a thorough examination, to 
include an EMG.  The conclusion was that his problems were 
not neurological in nature.  Peripheral neuropathy was not 
found at the time of the October 1997 VA examination.  Dr. 
Shadowen did not provide a diagnosis of peripheral 
neuropathy.  She noted the veteran's decreased vibratory 
sensations.  Dr. Oropilla, a neurologist, also did not 
diagnose the veteran with peripheral neuropathy based on his 
two evaluations of the veteran.  

Dr. Aaron has made multiple statements where he said the 
veteran had peripheral neuropathy that Dr. Aaron attributed 
to either the veteran's military service or Agent Orange 
exposure.  However, Dr. Aaron did not provide any basis for 
his diagnosis, to include his own medical records that would 
document testing or evaluation to establish the diagnosis.  
Moreover, he did not address the VA records that found no 
evidence of peripheral neuropathy, or the lack of a diagnosis 
from Dr. Shadowen and Dr. Oropilla.  Nor did he address the 
opinions from Dr. S. and Dr. Ducatman who both said that 
there was insufficient evidence in the record to say that the 
veteran ever had peripheral neuropathy and did not have a 
current diagnosis.

In light of the considerable evidence of record that does not 
support a diagnosis of peripheral neuropathy, the Board 
concludes that there is no evidence of a current disability 
involving peripheral neuropathy, whether it be claimed as due 
to service or exposure to Agent Orange and manifest many 
years later.  As the record does not support a finding of a 
current disability involving peripheral neuropathy, the 
veteran's claim is denied.  See Rabideau, supra.  

In evaluating this appeal, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, even 
conceding that the veteran experienced fatigue, and numbness 
in his extremities during service, the evidence does support 
a conclusion that his CFS/CAEBV infection is related to 
service or that he has a current diagnosis of peripheral 
neuropathy.  This includes consideration of the statements 
from the veteran, and his testimony.  As noted above, the 
first objective evidence of fatigue and complaints of 
numbness are recorded approximately 25 years after service.  
As noted above, the Court has held that 38 U.S.C.A. 1154(b) 
does not alter the fundamental requirement of a medical nexus 
to service.  See Clyburn, supra; Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  As discussed above, the evidence does 
not support a finding that the veteran's CFS/CAEBV is related 
to service or that there is a current diagnosis of peripheral 
neuropathy.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for lymphoma, CFS/EBV infection, and 
peripheral neuropathy on either a direct or presumptive 
basis, to include exposure to Agent Orange.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claims were submitted prior to the enactment of 
the VCAA.  The RO wrote to the veteran in June 1996.  He was 
advised on the overall claims adjudication process and how 
his claim would be developed.  The veteran was also asked to 
provide information regarding his employment as he claimed 
that he was unemployable.  The veteran responded with the 
necessary authorizations to obtain the records from Dr. 
Stricker and Dr. Cummings.

The RO originally denied the veteran's claims via rating 
decisions dated in 1996, 1997, and 1998 respectively.  Each 
decision provided an explanation for why the respective claim 
was denied.  The veteran was informed of the basis for the 
decisions and why the evidence of record was not sufficient 
to substantiate his claim for service connection.  

A SOC was issued in the respective appeals of the several 
issues on appeal.  In addition, multiple SSOCs were issued to 
address the considerable additional evidence added to the 
record throughout the development of the veteran's claim at 
the RO level.  

In addition, the Board remanded the veteran's case in August 
1999 for consideration of additional evidence developed in 
the record and for evidence submitted by the veteran.  A SSOC 
was issued in September 1999.  The veteran continued to 
submit additional evidence that was addressed by subsequent 
SSOCs until the case was returned to the Board.

The Board originally denied the veteran's claims in March 
2000.  The decision provided an explanation for the denial 
and why the evidence was not sufficient to establish service 
connection.  The veteran appealed the Board's March 2000 
decision.  His joint motion for remand was granted by the 
Court in January 2001 and his case returned to the Board for 
further review and development.

The veteran was informed that the Board was to do additional 
development in January 2003.  The Board requested that the 
veteran identify certain evidence that would further 
substantiate his claims.  In particular, the veteran was 
asked to either provide evidence from several private 
physicians or authorize the Board to obtain the records.  He 
was also requested to provide information from his insurance 
company and employer.  

The veteran responded to the Board's letter in February 2003.  
He declined to provide any additional evidence as requested.  
He also declined to authorize the Board to obtain any 
additional evidence on his behalf.  He stated that there was 
already considerable evidence of record to decide his case.  
He said that there was "nothing new to add and there is no 
reason to waste more months to gather more information or 
subjecting me to more experimentation."

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided information regarding the type 
of evidence needed to substantiate his claim.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and 38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  (Although the notices provided by 
the RO were generally not provided until after the RO 
adjudicated the appellant's claims, this sequence of events 
does not amount to error on the part of the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or the 
appellant's response to the RO's notifications suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

Extensive VA and private medical records have been obtained 
and associated with the claims file.  The veteran has 
submitted multiple statements on his own behalf.  He has also 
submitted multiple statements from family and friends.  He 
has submitted medical treatise information, statements from 
his physicians, and two opinions from medical experts.  The 
Board has developed the case for the veteran's SSA records 
and has also obtained medical opinions from two different 
experts.  The veteran also testified at a Board hearing in 
1998.  He was offered an opportunity for a second hearing but 
declined.

In addition, the veteran, through his attorney, has been 
afforded multiple extensions of time to submit additional 
argument/evidence in support of his case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).

ORDER

Service connection for lymphoma is denied.

Entitlement to service connection for chronic fatigue 
syndrome and chronic Epstein Barr Virus infection as 
secondary to the veteran's service-connected PTSD is granted.

Service connection for peripheral neuropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


